Case 2:12-md-02327 Document 9189 Filed 11/23/20 Page 1 of 3 PageID #: 216127




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                 MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                         MEMORANADUM OPINION AND ORDER

       On October 23, 2020, I entered an order directing plaintiffs on Exhibit A to show cause on

or before November 23, 2020, why their cases should not be dismissed as to Ethicon, Inc., Ethicon,

LLC and/or Johnson & Johnson (collectively “Ethicon defendants”) for failure to prosecute

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules

of Civil Procedure.

       Plaintiffs’ counsel in the cases on Exhibit A responded to the Show Cause Order generally

indicating that despite attempts to communicate with plaintiffs related to this latest show cause

order, plaintiffs had either been unresponsive or minimally responsive. In all of the cases on

Exhibit A, plaintiffs have not complied with the applicable scheduling orders or indicated any

sincere effort to prosecute their cases, despite ample opportunity to do so. The court thus finds that

the plaintiffs on Exhibit A have not shown good cause. The court ORDERS, pursuant to Rule

41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure

and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989),
Case 2:12-md-02327 Document 9189 Filed 11/23/20 Page 2 of 3 PageID #: 216128




that the Ethicon, Inc., Ethicon, LLC and/or Johnson & Johnson, as indicated on Exhibit A, are

dismissed without prejudice. No defendants remain, and the court DIRECTS the Clerk to dismiss

the cases on Exhibit A and strike them from the active docket.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                            ENTER: November 23, 2020
Case 2:12-md-02327 Document 9189 Filed 11/23/20 Page 3 of 3 PageID #: 216129




                                  Exhibit A

Case Number      Case Name         Defendants Named
2:13-cv-13818    Clanton           Ethicon, Inc., Ethicon, LLC Johnson & Johnson
2:13-cv-15778    Gomez             Ethicon, Inc., Ethicon, LLC Johnson & Johnson
2:13-cv-18733    Ayala             Ethicon, Inc., Ethicon, LLC Johnson & Johnson
